DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2001/0029017, hereinafter Yasuda.
Regarding claim 24, Yasuda teaches a reaction vessel (figure 14), comprising: an inlet port (item 252) for accepting a solution into a reaction chamber (paragraph [0082]), wherein the reaction chamber is defined by one or more walls forming an outer perimeter (item 251); a light absorbing layer (item 21) comprising a plurality of discrete regions disposed on a surface of the outer perimeter (figure 3), wherein each of the plurality of discrete regions are separated by gaps between each of the discrete regions (figure 3), wherein the discrete regions are configured to absorb light energy from an energy source (figure 3 and paragraph [0062]), and wherein the discrete regions are fluidically coupled such that the solution is not inhibited by a physical barrier from flowing from the inlet port to an outlet port (item 253) (figure 14); the outlet port for removing the solution from the reaction vessel (paragraph [0082]); and an optical sensor (item 191) configured to take readings of the solution within the reaction chamber through the gaps between the plurality of discrete regions (as there are gaps and there would be solution in the gaps, the sensor is interpreted to take some amount of readings of the solution through the gaps).
Regarding claim 25, Yasuda teaches wherein the light absorbing layer (item 21) comprises a thin metallic film (paragraph [0062]) deposited onto an interior-facing surface of the reaction vessel (figures 3 and 14) such that the discrete regions are configured to directly contact the solution (figures 3 and 14).
Regarding claim 26, Yasuda teaches further comprising a substrate (item 304) that overlays the light absorbing layer (item 303) such that the solution does not directly contact the discrete regions (figure 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of WO 2017/019768, hereinafter Lee.
Regarding claim 27, Yasuda teaches wherein the plurality of discrete regions comprise a first discrete region (item 141) and a second discrete region (item 142), wherein the first discrete region comprises a first metallic film and the second discrete region comprises a second metallic film (paragraph [0062]).
Yasuda fails to teach the first metallic film is thicker than the second metallic film, such that the first discrete region has a different temperature profile from the second discrete region.
Lee teaches an optical PCR device wherein the first thin film has a first thickness, and the second thin film has a second thickness different than the first thickness (Lee, paragraph [0092]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., made the first discrete region and second discrete region different thicknesses), and that in combination, each element merely would have performed the same function as it did separately (i.e., heating the sample), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the first and second discrete regions of reference Yasuda with the differing thicknesses of regions of reference Lee, since the result would have been predictable.
Regarding claim 28, Yasuda teaches wherein the plurality of discrete regions comprise a first discrete region (item 141) and a second discrete region (item 142), wherein the first discrete region comprises a first metallic film and the second discrete region comprises a second metallic film (paragraph [0062]).
Yasuda fails to teach the first metallic film is of a first composition having a first temperature profile and the second metallic film is of a second composition having a second temperature profile, and wherein the first temperature profile is different from the second temperature profile.
Lee teaches an optical PCR device in which a first area may be comprised of a material that is less absorptive than a second area, thus, geometry and/or material composition may be used to tune the absorptive properties of the areas (Lee, paragraph [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second discrete regions out of compositions because it would allow for the tuning of absorptive properties of the areas (Lee, paragraph [0051]).
Regarding claims 29 and 30, Yasuda teaches wherein the reaction vessel is defined at least in part by a top housing component (figure 13) and a bottom housing component (figure 13).
Yasuda fails to teach wherein the plurality of discrete regions comprise a plurality of top discrete regions deposited onto an interior-facing surface of the top housing component and a plurality of bottom discrete regions deposited onto an interior-facing surface of the bottom housing component, wherein a particular top discrete region is disposed in direct opposition to a particular bottom discrete region, such that molecules in a portion of the solution are thermally confined within an area defined by the particular top discrete region and the particular bottom discrete region when the particular top discrete region and the particular bottom discrete region are heated to a threshold temperature.
Lee teaches an optical PCR device which has a plurality of top discrete regions deposited onto an interior-facing surface of the top housing component and a plurality of bottom discrete regions deposited onto an interior-facing surface of the bottom housing component which are in direct opposition of each other (Lee, paragraph [0036] and figure 1A) so that the films define the walls of the microchamber (Lee, paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of discrete regions on the top of the housing which are in direct opposition of the plurality of discrete regions on the bottom housing because it would cause the discrete regions to define the walls of the microchamber (Lee, paragraph [0036]).
Regarding claim 31, Yasuda teaches wherein a first discrete region is configured to bind one or more nucleotide sequences via weak covalent interactions (paragraph [0092]).
However, Yasuda fails to teach wherein a first discrete region of the plurality of discrete regions comprises a gold film.
Lee teaches the metallic layer can be gold, silver, nickel, titanium, chromium, germanium, palladium, ruthenium, tungsten, iridium or platinum (Lee, paragraph [0086]) and that the thin films may be covered in a passivation layer which is an oxide thin film (Lee, paragraph [0055]).
Examiner further finds that the prior art contained a device/method/product (i.e., gold film covered in an oxide layer) which differed from the claimed device by the substitution of component(s) (i.e., chromium film) with other component(s) (i.e., gold film covered in an oxide layer), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a chromium film with a gold film covered in an oxide layer), and the results of the substitution (i.e., acting as a light absorbing material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a chromium film of reference Yasuda with a gold film covered in an oxide layer of reference Lee, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/24/2022, with respect to the rejection(s) of claim(s) 24-26 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasuda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796